Exhibit 10.17

Participant: [Name]

PROTAGENIC THERAPEUTICS, INC.

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

(2006 Stock Plan)

THIS AGREEMENT is entered into by and between Protagenic Therapeutics, Inc., a
Delaware corporation (hereinafter the “Company”), and the undersigned employee,
consultant of or other provider of services to the Company (hereinafter the
“Participant”).

WHEREAS, the Participant renders important services to the Company of the type
specified on the signature page below (such services to be collectively herein
referred to as “Service”), and the Company desires to grant a nonqualified stock
option to the Participant;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1. Grant, Exercisability and Term of Option.

(a) The Company hereby grants to the Participant pursuant to the 2006 Employee,
Director and Consultant Stock Plan (the “Plan”), a copy of which is attached as
Exhibit 1, the option (the “Option”) to purchase from the Company upon the terms
and conditions hereinafter set forth the number of shares (“Shares”) of the
common stock, $0.001 par value, (“Common Stock”) of the Company set forth on the
signature page below at the purchase price per Share so set forth (the “Option
Price”). The date of grant of this Option is the date set forth on the signature
page of this Agreement as the “Option Date”.

(b) This Option may be exercised only as to Shares which are “Vested Shares”, as
defined in Section 5, at the time of exercise, and such exercise is subject to
any other restrictions provided in Section 5. This option shall expire on the
tenth anniversary of the Option Date, unless the Option is sooner terminated as
hereinafter specified. Only whole Shares may be purchased pursuant to this
Option.

2. Conditions and Limitations.

(a) The Option is granted on the condition that the purchase of shares hereunder
shall be for investment purposes and not with a view to resale or distribution,
except that such condition shall be inoperative if the offering of Shares
subject to the Option is registered under the Securities Act of 1933, as
amended, or if in the opinion of counsel for the Company such Shares may be
resold without registration. At the time of the exercise of the Option or any
installment thereof, the Participant will execute a Nonqualified Stock Option
Exercise Form in the form attached as Exhibit 2 and such further agreements as
the Company may require to implement the foregoing condition and to acknowledge
the Participant’s familiarity with restrictions on the resale of the Shares
under applicable securities laws, and the Company may stamp such legend on the
certificate representing the Shares as may be necessary or appropriate in light
of the foregoing condition.

(b) The Company will furnish upon request of the Participant copies of the
certificate of incorporation of the Company, as amended (the “Certificate of
Incorporation”), and bylaws of the Company, as amended (the “Bylaws”), such
publicly available financial and other information concerning the Company and
its business and prospects as may be reasonably requested by the Participant in
connection with exercise of this Option (and such other financial and other
information concerning the Company as may be required to be delivered to
Optionees from time to time pursuant to applicable laws).

(c) The Option shall not be transferable otherwise than by will or by the laws
of descent and distribution, and except as provided in Section 4 the Option
shall be exercisable during the lifetime of the Participant by the Participant
only. Notwithstanding the foregoing, however, if the Participant is determined
to be mentally incompetent and a guardian or conservator (or other similar
person) is appointed by a court of competent jurisdiction to manage the
Participant’s affairs, the guardian or conservator (or other similar person) may
exercise the Option on behalf of the Participant, provided that such exercise is
made within the time limits prescribed herein.



--------------------------------------------------------------------------------

(d) The Option granted in this Agreement is subject to the terms, conditions and
definitions of the Plan. To the extent that the terms, conditions and
definitions of this Agreement are inconsistent with those of the Plan, those of
this Agreement shall govern. Capitalized terms not otherwise defined herein
shall have the meanings defined in the Plan. The Participant hereby accepts this
Option subject to all such provisions of the Plan and agrees that all decisions
under, and interpretations of, such provisions of the Plan by the Board, as
defined in the Plan, shall be final, binding and conclusive upon the Participant
and the Participant’s heirs.

(e) In the event that the Company, upon the advice of counsel, deems it
necessary to list upon official notice of issuance any shares to be issued
pursuant to the Plan on a national securities exchange or market system or to
register under the Securities Act of 1933 or other applicable federal or state
statute any shares to be issued pursuant to the Plan, or to qualify any such
shares for exemption from the registration requirements of the Securities Act of
1933 under the rules and regulations of the Securities and Exchange Commission
or for similar exemption under state law, then the Company shall notify the
Participant to that effect and no Shares shall be issued until such
registration, listing or exemption has been obtained. The Company shall make
prompt application for any such registration, listing or exemption pursuant to
federal or state law or rules of such securities exchange which it deems
necessary and shall make reasonable efforts to cause such registration, listing,
or exemption to become and remain effective.

3. Exercise of Option; Withholding Taxes.

(a) Written notice of the exercise of the Option or any installment thereof
shall be given to the Company in the form attached as Exhibit 2, specifying the
number of shares for which the Option is exercised and accompanied by
(i) payment in full of the Option Price or (ii) if the Common Stock is
registered under the Exchange Act, irrevocable instructions to a broker to
promptly deliver to the Company full payment in accordance with this Section of
the amount necessary to pay the aggregate exercise price. Payment shall be made
(a) in cash, (b) by check, (c) at such time as the Common Stock is registered
under the Exchange Act, by actual delivery or deemed delivery and assignment to
the Company of shares of Common Stock owned by the Participant which (i) have a
Fair Market Value not less than the Option Price (as specified on the signature
page below), and (ii) have been owned by the Participant for at least six months
prior to the date of delivery or deemed delivery of such shares (or such other
period as may be required to avoid a charge to the Company’s earnings) or were
not acquired, directly or indirectly, from the Company, (d) by such other
consideration and method of payment approved by the Board or (e) by any
combination of the foregoing. Notwithstanding the foregoing, this Option may not
be exercised by delivery and assignment to the Company of shares of Common Stock
to the extent that such delivery and assignment would constitute a violation of
the provisions of any law, or related regulation or rule, or any agreement or
Company policy, restricting the transfer or redemption of the Common Stock. For
purposes of this Section, a deemed delivery of shares shall mean the offset by
the Company of a number of shares subject to the Option against an equal number
of shares of the Common Stock owned by the Participant, which may be
accomplished by attestation by the Participant as to such shares owned. The
Company reserves the right to decline to approve any such procedure in the
Company’s sole and absolute discretion.

(b) The Company’s obligation to deliver Shares upon exercise of an Option shall
be subject to the Participant’s satisfaction of all applicable income and
employment tax withholding obligations. Without limiting the generality of the
foregoing, the Company shall have the right to deduct from payments of any kind
otherwise due to the Participant any taxes of any kind required by law to be
withheld with respect to any Shares issued upon exercise of the Option. Payment
of withholding taxes may be made (i) by cash, (ii) when the Common Stock is
registered under the Exchange Act, through the surrender (by actual or deemed
delivery) of shares of Common Stock which the Participant already owns and
which, except to the extent otherwise permitted by the Board in any instance,
have been owned by the Participant for at least six months prior to the date of
delivery or deemed delivery of such Shares (or such other period as may be
required to avoid a charge to the Company’s earnings) or were not acquired,
directly or indirectly, from the Company, or (iii) to the extent of the minimum
applicable federal, state and local withholding rate only, through the surrender
of shares of Common Stock to which the Participant is otherwise entitled under
the Plan, subject to the discretion of the Board to require payment in cash if
it determines that payment by other methods is not in the best interests of the
Company.

 

 

2



--------------------------------------------------------------------------------

4. Termination of Option. In the event that the Participant ceases to perform
Service for the Company or any parent or subsidiary of the Company
(collectively, the “Company Group”) at any time prior to the exercise of this
Option in full, this Option shall terminate according to the following
provisions:

(a) If the Participant ceases to perform Service for any reason other than death
or disability (as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”)), the Participant may at any time within a period
of 30 days after the date of such cessation of Service exercise the Option to
the extent that the Option was exercisable on the date of such cessation;

(b) If the Participant ceases to perform Service because of disability (as
defined in Section 22(e)(3) of the Code), the Participant may at any time within
a period of 180 days after the date of such cessation of Service exercise the
Option to the extent that the Option was exercisable on the date of such
cessation; and

(c) If the Participant ceases to perform Service because of death, the Option,
to the extent that the Participant was entitled to exercise it on the date of
death, may be exercised within a period of 180 days after the Participant’s
death by the person or persons to whom the Participant’s rights under the Option
shall pass by will or by the laws of descent and distribution; provided,
however, that this Option may not be exercised to any extent by anyone after the
date of its expiration.

5. Exercisability of Option. The Participant’s ownership of the Shares shall
vest over [        ] year[s] period commencing on the Grant Date Vesting
Commencement Date in increments of [        ]% per month on the first day of
each calendar month following the Vesting Commencement Date, such that the
Shares shall be fully vested on [                ], for so long as the
Participant remains as a Consultant to the Company. The Vesting Commencement
Date is specified on the signature page below. Shares as to which this Option
may be exercised at any time are herein referred to as “Vested Shares”.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all unpurchased Vested
Shares until the earlier of the tenth anniversary of the Option Date or the
termination of this option under Section 4 hereof or the Plan.

6. “Market Stand Off” Agreement.

(a) The Participant, if requested by the Company or any managing underwriter of
the Company’s securities, shall agree not to sell or otherwise transfer or
dispose of any shares of the Company held by the Participant during the period
up to 180 days, as requested by the Company or such underwriter, following the
effective date of a registration statement of the Company filed under the
Securities Act of 1933 (except for any Company securities held by the
Participant sold pursuant to such registration statement). Such agreement shall
be in writing in form satisfactory to the Company or such underwriter. The
Company may impose stop-transfer instructions with respect to the Shares subject
to the foregoing restriction until the end of such period.

(b) The provisions contained in this Section 6 shall not apply to any transfer
of Shares to or in trust for the sole benefit of the Participant, or any member
of the immediate family of the Participant, including for this purpose the
undersigned’s spouse, domestic partner, parents, parents-in-law, issue, nephews,
nieces, god-children, brothers, brothers-in-law, sisters, sisters-in-law,
children-in-law and grandchildren-in-law, provided that such transferee agrees
in writing to be subject to the terms of this Agreement.

7. Notices. All notices or demands given pursuant to this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered by hand
or sent by certified or registered mail, postage prepaid, addressed to the
Company at its principal office or to the Participant (or the Participant’s
legal representatives) at the address stated in the Participant’s (or their)
notice or at the Participant’s address appearing on the books of the Company.

 

 

3



--------------------------------------------------------------------------------

8. No Service Commitment; Tax Treatment. Nothing herein contained shall be
deemed to be or constitute an agreement or commitment by the Company or any
other member of the Company Group to continue the Participant in Service. The
Option granted hereunder is not intended to qualify as an incentive stock option
under Section 422 of the Code, and the Company makes no representation about the
tax treatment to the Participant with respect to receipt or exercise of the
Option or acquiring, holding or disposing of the Shares. The Participant
represents that the Participant has had the opportunity to discuss such
treatment with the Participant’s tax adviser. The Participant shall have no
rights as a stockholder with respect to the Shares subject to the Option until
the exercise of the Option and the issuance of a stock certificate for the
Shares with respect to which the Option shall have been exercised.

9. Adjustment in Shares. In the event of any stock dividends, stock splits,
stock combinations, recapitalizations and other similar changes in the capital
structure of the Company after the Option Date, the number of shares of Common
Stock deliverable upon the exercise of this Option shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made in the Option Price to reflect such subdivision, combination or stock
dividend. In the event of a change of the Common Stock resulting from a merger
or similar reorganization as to which the Company is the surviving corporation
after the Option Date the number and kind of Shares subject to this Option and
the Option Price thereof shall be appropriately adjusted in such manner as the
Board may deem equitable to prevent dilution or enlargement of the rights
available or granted hereunder. The Board’s determination in any specific
situation shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to this Option.

10. Acquisition Events.

(a) An “Acquisition Event” shall mean: (x) any merger or consolidation after
which the voting securities of the Company outstanding immediately prior thereto
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such event; or (y) any sale of
all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction); or (z) any other acquisition of the
business of the Company, as determined by the Board.

(b) Upon the occurrence of an Acquisition Event, the Board or the board of
directors of any entity assuming the obligations of the Company hereunder (as
used in this Section 10(b), also the “Board”) shall, as to this Option, either
(i) make appropriate provision for the continuation of this Option by
substituting on an equitable basis for the Shares then subject to this Option
either (1) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Acquisition Event, (2) shares of stock of
the surviving or successor corporation or (3) such other securities as the Board
deems appropriate, the Fair Market Value of which shall not materially differ
from the Fair Market Value of the shares of Common Stock subject to this Option
immediately preceding the Acquisition Event; or (ii) upon written notice to the
Participant, provide that this Option must be exercised, to the extent then
exercisable or to be exercisable as a result of the Acquisition Event, within a
specified number of days of the date of such notice, at the end of which period
this Option shall terminate; or (iii) terminate this Option in exchange for a
cash payment equal to the excess of the fair market value of the Shares subject
to this Option (to the extent then exercisable or to be exercisable as a result
of the Acquisition) over the Option Price.

(c) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, this Option will terminate immediately prior to the
consummation of such proposed action or at such other time and subject to such
other conditions as shall be determined by the Board.

11. Miscellaneous. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware applicable to
contracts made in and to be wholly performed within such. This Agreement shall
be binding upon and inure to the benefit of the heirs and legal representatives
of the Participant and the successors and assigns of the Company, but shall not
be assigned by the Participant at any time without the prior written permission
of the Company, and any such attempted assignment shall be void.

{Remainder of page intentionally left blank.}

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Nonqualified Stock Option
Agreement as of the Option Date set forth below.

 

Name of Participant: [__________]

Signature of Participant:

 

Address: [_________________________

_________________________________]

Type of Service: Consultant

Option Date: [______________]

No. of Shares: [______________]

Option Price: $[_____]

Vesting Commencement Date:

[______________]

Accepted, as the issuer of the Shares, in accordance with the terms of the
foregoing Nonqualified Stock Option Agreement as of the foregoing Option Date.

 

Protagenic Therapeutics, Inc. By:       Its:  

 

 

 

 

5



--------------------------------------------------------------------------------

Exhibit 1

Protagenic Therapeutics, Inc.

2006 Employee, Director and Consultant Stock Plan



--------------------------------------------------------------------------------

Exhibit 2 Name of Participant:                      Date of Exercise:
                          

NONQUALIFIED STOCK OPTION EXERCISE FORM

Protagenic Therapeutics, Inc.

Dear Sir/Madam:

The undersigned optionee (the “Participant”), presently or formerly an employee,
officer, director, agent or consultant of Protagenic Therapeutics, Inc. (the
“Company”) was granted a nonqualified stock option (the “Option”) to purchase
                shares of common stock of the Company at an exercise price of
$            per share on                 ,         pursuant to the Company’s
2006 Employee, Director and Consultant Stock Plan (the “Plan”) and an
Nonqualified Stock Option Agreement dated                 , 200     (the “Option
Agreement”).

The Participant hereby elects to exercise the Option as to
                shares of common stock of the Company (the “Shares”).

Enclosed herewith is full payment in the amount of $                for the
Shares in the manner set forth in the Option Agreement. The Participant will
make adequate provision for any federal and state income tax withholding
obligations of the Company, if any, as more fully set forth in the Option
Agreement.

The Participant represents and warrants that the Participant is acquiring the
Shares for the Participant’s own account for investment and not with a view to,
or for sale in connection with, any distribution of the Shares. The Participant
also represents that the Participant does not have any present intention of
selling, offering to sell or otherwise disposing of or distributing the Shares
or any portion thereof; and that, subject to the right of the Participant to
register the Shares in the joint names of the Participant and the Participant’s
spouse, the entire legal and beneficial interest of the Shares is being
purchased for, and will be held for the account of, the Participant only and not
for any other person.

The Participant further represents and warrants that at no time was the
Participant presented with or solicited by any form of general solicitation or
any general advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine, or
similar media or broadcast over television or radio or presented at any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising.

The Participant acknowledges and understands that the purchase of the Shares is
a highly speculative investment, and the Participant represents and warrants
that the Participant is able, without impairing the Participant’s financial
condition, to hold the Shares for an indefinite period of time and to suffer a
complete loss of the investment.

The Participant further acknowledges and understands that the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and that consequently the Shares must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. The Participant further acknowledges and understands
that the Company is under no obligation to register the Shares, that, in the
absence of registration, the Shares may be transferred only under limited
circumstances, and that transfer of the Shares is subject to restrictions
contained in the Certificate of Incorporation and Bylaws of the Company, as
amended from time to time, and restrictions contained in the Option Agreement.
The Participant understands that the instrument evidencing the Shares will be
imprinted with legends which prohibit the transfer of the Shares unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company. The Participant does not have any contract,
agreement or arrangement with any person to sell, transfer or grant
participations, to such person or to any third person with respect to any of the
Shares.



--------------------------------------------------------------------------------

The Participant is aware of the adoption of Rule 144 by the Securities and
Exchange Commission, promulgated under the Securities Act, which permits limited
public resale of securities acquired in a non-public offering subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain public information about the Company, the resale
occurring not less than one year after the party has purchased and paid for the
securities to be sold, the sale being through a broker in an unsolicited
“brokers’ transaction,” and the amount of securities being sold during any
three-month period not exceeding specified limitations (generally, 1% of the
total amount outstanding).

The Participant agrees further that said Shares are being acquired by the
Participant in accordance with and subject to the terms, provisions and
conditions of the Plan and the Option Agreement, to each of which the
Participant hereby expressly assents. Such terms, provisions and conditions
shall bind and inure to the benefit of the Participant’s heirs, legal
representatives, successors and assigns.

The Participant agrees to obtain the consent of the Participant’s spouse to any
such agreement which may be required by the Company.

 

The Participant’s address of record is:          

 

         

 

and the Participant’s Social Security Number is:                     

     

 

Very truly yours,

 

Signature of Participant

{Spouse of the Participant to sign below if the Shares are to be registered in
joint names or if the Participant resides in a community property state:}

The undersigned, being the spouse of the Participant exercising the option as
set forth above, does hereby acknowledge that the undersigned has read and is
familiar with the provisions of the above Nonqualified Stock Option Exercise
Form, the Plan, and the Option Agreement, and the undersigned hereby agrees
thereto and joins therein to the extent, if any, that the agreement and joinder
of the undersigned may be necessary.

 

 

Signature of Spouse of Participant

Dated:

   

 

Receipt of the above is hereby acknowledged.

Protagenic Therapeutics, Inc.

 

By:                                                                      

Its:                                                                      

Dated:                                                                  

 

2